Weaver, J.
'The larceny alleged was of a team of horses. The defense was to the effect that appellant hired the horses from the owner in good faith, and without any intent to appropriate them to his own use, but after receiving them into his possession became greatly intoxicated, and disposed of them without felonious intent. Among other things in support of his defense, appellant offered witnesses who testified they had long been acquainted with him, and that prior to this transaction he had borne a good character for integrity and honesty. In charging the jury upon this feature of the case the court gave the following instruction: “Bar. 11. Evidence has been introduced to show that prior to the transaction in question the defendant’s general reputation for honesty and integrity was good in the community in which he *103lived. Now, good character is not a 'defense to crime when a crime has in fact been committed. But where good character is shown it is proper to be considered in determining whether a person bearing such a character would be likely to commit the crime in question, and might be sufficient in a doubtful case to turn the scale in favor of the defendant.” To the giving of this instruction appellant excepts, and assigns error thereon. Under the rule heretofore adopted and quite frequently followed by this court, this instruction cannot be approved. It is true that in some other states the doctrine of this instruction obtains, and evidence of good character is allowed little or no weight, except in cases of a doubtful or inconclusive character. But after examining these precedents we have distinctly declined to follow them. State v. Northrop, 48 Iowa, 583; State v. Horning, 49 Iowa, 158; State v. Jones, 52 Iowa, 150; State v. Wolf, 112 Iowa, 361. See, also, Greenleaf, Evidence, section 25. In State v. Gustafson, 50 Iowa, 194, the true rule is said to be that in passing upon the guilt or innocence of the accused proof of good character constitutes an ingredient to be considered by the jury without reference to the apparently conclusive or inconclusive character of the other evidence, and it is for the jury to determine what weight such evidence of character shall have with them. The instruction under consideration appears to be clearly at variance with this rule, and prejudicial to the defense.
Other exceptions urged are not well taken, or are of a character not likely to arise on retrial.
Eor the error in the instruction referred to the judgment below must be reversed, and cause remanded for new trial. — EeveRSBd.